NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR BRUNO ROMERO,                          No.    21-70590

                Petitioner,                     Agency No. A098-179-196

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Salvador Bruno Romero1, a native and citizen of Mexico, petitions pro se for

review of the of the Board of Immigration Appeals’ (“BIA”) order summarily



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
              Although petitioner’s name appears as Salvador Bruno-Romero in the
orders issued by the agency, his name appears as Salvador Bruno Romero in the
petition for review, opening brief, and reply brief filed in this court.
dismissing his appeal from an immigration judge’s decision denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s decision to summarily dismiss an appeal.

Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in summarily dismissing Bruno

Romero’s appeal as untimely where it was filed past the deadline and Bruno

Romero offered no explanation for the delay. See 8 C.F.R. §§ 1003.1(d)(2)(i)(G),

1003.38(b); Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010) (BIA did not

abuse its discretion where it did not act “arbitrarily, irrationally, or contrary to the

law.” (internal citation and quotation marks omitted)). To the extent that Bruno

Romero contends, in his reply brief, that the filing delay was on account of the

Covid-19 pandemic, we lack jurisdiction to consider his contention. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

issues or claims not presented to the agency). We do not address Bruno Romero’s

contentions as to his removability and the merits of his cancellation of removal

claim because the BIA did not rely on those grounds in deciding Bruno Romero’s

appeal. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In

reviewing the decision of the BIA, we consider only the grounds relied upon by

that agency.” (citation and internal quotation marks omitted)).


                                            2                                     21-70590
      We do not consider the materials Bruno Romero references in his opening

and reply briefs that are not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                   21-70590